
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.9

LOGO [g170062.jpg]

March 12, 2003

Mr. Michael O'Donnell
78 Princeton Street
Arlington, MA 02474

Dear Michael:

        This letter shall set forth the rights and responsibilities of
Artisoft, Inc. (the "Company" or "Artisoft") and Michael O'Donnell ("you" or
"Mr. O'Donnell") with respect to the termination of your employment with
Artisoft, Inc. on February 28, 2003. This letter constitutes the Notice of
Termination pursuant to Paragraph 4 of the Severance Agreement ("Agreement")
entered into on February 21, 2001.

        Pursuant to the Agreement, your position, duties and responsibilities as
Chief Financial Officer officially terminated on February 28, 2003 after the
occurrence of a Change of Control for which you will receive compensation and
benefits as set forth below:

        1.    Termination of Employment.    Your employment will end on
February 28, 2003 (the "Termination Date"). By signing this Agreement, you
acknowledge receipt of all wages, commissions/bonuses, and unused, accrued
vacation due through and including the Termination Date.

        2.    Severance Package.    

        a.    Severance Pay.    You shall receive a lump sum payment of
$152,700.08 representing severance pay equal to one (1) years worth of salary,
less all applicable deductions and regular withholdings. This payment will be
issued on April 1, 2003.

        b.    Accrued Vacation.    You shall receive a lump sum payment equal to
$6,101.84, equal to your unused, accrued vacation time through February 28, 2003
(82.12 hours). This amount is subject to normal tax withholding, according to
the law, and will be paid to you in the March 7, 2003 payroll.

        c.    Benefit Continuation.    Pursuant to Paragraph 3.1(b)(iii) of the
Severance Agreement, the following benefit programs will be continued, at the
Company's expense, for a period of twelve (12) months following the Termination
Date. The effective termination date of all benefit programs will be
February 28, 2004.

i.Dental Insurance

ii.Basic Life and AD&D Insurance

iii.Executive Life Insurance

iv.Short and Long Term Disability Insurance

Please note that the medical insurance benefit is not included in this
Agreement, as you had elected to waive that coverage.

--------------------------------------------------------------------------------

Corporate parking garage access will continue through March 31, 2003. Should you
need to come in to the office at any time during April 1, 2003 and February 28,
2004, the Company will validate your parking ticket for that day.

        d.     After February 28, 2004, you will be eligible to continue your
group dental coverage under the Consolidated Omnibus and Budget Reconciliation
Act (COBRA), which allows you to continue these benefits at a rate equal to 102%
of the Company's costs for these benefit coverages.

        3.    Company Property.    By signing this Agreement, you agree and
acknowledge that you have returned to the Company all originals and copies of
Company documents and all Company property, including without limitation,
computer equipment, computer files, diskettes, database information, client
information, sales documents, financial statements, budgets and forecasts, and
any similar information.

        4.    Continuing Obligations.    

        a.     It is important to remember that your Nondisclosure and
Nonsolicitation Agreement ("Nondisclosure Agreement") and Ownership and
Protection of Intellectual Property Agreement ("Intellectual Property
Agreement") with Artisoft contain fiduciary obligations that continue after the
termination of your employment with respect to Artisoft's Proprietary
Information and Confidential Information. Under these Agreements, you have a
continuing obligation to keep this information confidential. All information
concerning the business of Artisoft shall be considered confidential information
including, without limitation, corporate information, plans, strategies,
tactics, policies, procedures and practices, marketing information and plans,
financial information and business forecasts, operational information, personnel
information, and customer information. In addition, under the Intellectual
Property Agreement, you have an obligation to disclose and assign
"Developments", as that term is defined in the Intellectual Property Agreement,
which result from your work at Artisoft.

In addition, under Paragraph 2 of the Nondisclosure Agreement, you are
contractually prohibited for a period of twelve (12) months from hiring,
attempting to hire, assisting in the hire or in any other way encouraging any
Artisoft employee to terminate his or her employment with Artisoft.

        5.    General Release of Claims.    

        a.     By signing this Agreement, on behalf of yourself and your spouse,
heirs, executors, administrators, trustees, legal representatives, and assigns,
you hereby forever release and discharge the Company, its predecessors and
successors, and each of its past and present parent corporations, divisions,
subsidiaries, affiliates, assigns, officers, directors, employees, consultants,
shareholders, partners, attorneys, and agents (any or all of which are referred
to as the "Releasees") from any and all claims, demands, liabilities, actions,
and causes of action of every name and nature, whether known or unknown, which
could have been asserted from the beginning of the world to the date on which
you sign this Agreement.

        b.     This release includes, but is not limited to, (i) any claims for
breach of contract, whether express or implied; (ii) any claims for
reemployment, salary, wages, bonuses, vacation pay, benefits, or other
compensation of any kind; (iii) any claims for harassment, discrimination, or
retaliation in employment, including but not limited to any claims under Title
VII of the Civil Rights of 1964, Massachusetts General Laws Chapter 151B, the
Employee Retirement Income Security Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, and any other federal, state, or local
statute, ordinance, regulation, or common law relating to harassment,
discrimination, or retaliation in employment; (iv) any claims under any other
federal, state, or local statutes, ordinances, or regulations; (v) any claims
based in tort; (vi) any other common-law claims; and (vii) any claims for costs
or attorneys' fees.

        c.     This release is intended to comply with the Older Worker's
Benefit Protection Act of 1990 ("OWBPA") with regard to the Employee's waiver of
rights under the Age Discrimination in Employment Act of 1967 U.S.C. § 621 et
seq. ("ADEA"). The employee understands and acknowledges that he is specifically
waiving any and all rights and claims under the ADEA.

--------------------------------------------------------------------------------




        d.     This release shall not be construed to impair your right to
enforce the terms of this Agreement.

        6.    Non-Filing of Complaints or Charges.    By signing this Agreement,
you acknowledge that you have not filed any complaints, charges, or claims for
relief against any of the Releasees with any local, state, or federal court or
administrative agency.

        7.    Confidentiality of Agreement.    You agree to keep the terms and
amount of this Agreement completely confidential, and not to disclose any such
matters to anyone, in words or in substance, except as set forth in this
section. Notwithstanding the foregoing, you may disclose the terms and amount of
this Agreement (a) to your immediate family, attorney, and/or accountant,
provided that you shall first obtain any such person's agreement to keep any
such matters completely confidential and not to disclose any such matters to
anyone; and (b) to the extent required by law or to the extent necessary to
enforce your rights under this Agreement.

        8.    Non-Disparagement.    You agree not to make any statement, written
or oral, which disparages the Company, its services or products, or any of its
directors, officers, employees, or agents.

        9.    Cooperation.    You agree to cooperate fully with the Company in
the defense or prosecution of any claims or actions which may be brought against
or on behalf of the Company which relate to events or occurrences that
transpired during your employment with the Company. Your full cooperation in
connection with such claims or actions shall include, without implication of
limitation, being available to meet with counsel to prepare for discovery or
trial and to testify truthfully as a witness when reasonably requested by the
Company at reasonable times designated by the Company. You agree that, except to
the extent required by law, you will not voluntarily disclose any information to
any person, party, or entity that is adverse to the Company and you will
maintain the confidences and privileges of the Company. The Company agrees to
reimburse you for any reasonable out-of-pocket expenses that you incur in
connection with cooperation pursuant to this section, subject to reasonable
documentation.

        10.    Binding Nature of Agreement.    This Agreement shall be binding
upon the parties, their heirs, administrators, representatives, executors,
successors, and assigns.

        11.    Use of the Agreement as Evidence; Liability.    This Agreement
may not be used as evidence in any proceeding of any kind, except a proceeding
(a) in which one of the parties alleges a breach of the terms of this Agreement,
or (b) in which one of the parties elects to use this Agreement as a defense to
any claim. This Agreement shall not constitute an admission or acknowledgment of
liability or wrongdoing on the part of any or all of the Releasees.

        12.    Consequences of Breach.    You understand and agree that the
Company may terminate your continued eligibility for Severance Pay and
immediately recover all Severance Pay payments previously made to you if you
violate this Agreement.

        13.    Entire Agreement.    With the exception of your Employee
Confidentiality Agreement, the Stock Option Plan, and the Stock Option
Certificate, which shall remain in effect, this Agreement is the entire
agreement between the Company and you and all previous agreements or promises
between the Company and you are superseded and void. This Agreement may be
modified only by a written agreement signed by you (or your executor) and an
officer of the Company.

        14.    Acknowledgement and Other Terms.    

        a.     You are advised to consult with an attorney before signing this
Agreement.

        b.     You have forty-five (45) days from the day you receive this
Agreement to review and sign it. If you choose, you may sign this Agreement
before the expiration of the forty-five (45) day period. In the event that you
sign and return this Agreement in less than 45 days, you agree and acknowledge
that such decision was entirely voluntary and that you had the opportunity to
consider this Agreement for the entire forty-five (45) day period.

        c.     You will have seven (7) days after signing this Agreement to
revoke your decision by delivering a written notice of revocation to the
Company. To be effective, such written notice of

--------------------------------------------------------------------------------




revocation must be received by Janet Carlson, Manager of Human Resources, at the
Company within the seven (7) day revocation period. The Company acknowledges
that this Agreement shall not become valid or enforceable until the expiration
of the seven (7) day revocation period.

        d.     By signing this Agreement, you acknowledge that you have
carefully read and fully understand all its provisions, and that you are signing
it voluntarily. You also acknowledge that you are not relying on any
representations by any representative of the Company concerning the meaning of
any aspect of this Agreement.

        e.     In the event of any dispute, this Agreement will be construed as
a whole, will be interpreted in accordance with its fair meaning, and will not
be construed strictly for or against either you or the Company. The laws of
Massachusetts will govern any dispute about this Agreement. If for any reason
any part of this Agreement shall be determined to be unenforceable, the
remaining terms and conditions shall be enforced to the fullest extent possible.

If you agree to these terms, please sign and date this Agreement below and
return it to me within forty-five (45) days.

    Sincerely,
 
 
Artisoft, Inc.
 
 
By:
/s/  JANET L. CARLSON      

--------------------------------------------------------------------------------

Janet L. Carlson
Manager of Human Resources

Accepted and Agreed to:

/s/  MICHAEL O'DONNELL      

--------------------------------------------------------------------------------

Michael O'Donnell      
Date: 3/12/03
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Letter Agreement for O'Donnell
